Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                       Cancelled Claims 

Claims  3, 4, 13 and 14 have been cancelled.


                                     Reasons  for Allowance

     Claims 1, 2 and  5-8 are allowed for the reason claim 1 has been amended to include the allowed limitation of claim 3.

     Claims 9 and 10 are allowed  as claim 9 was previously indicated as containing allowable matter and has been rewritten to include the limitation of the base claim. 

     Claims 11, 12, 15-18 and 20 are allowed for the reason claim 11 has been amended to include the limitation of claim 13, previously indicated as containing allowable subject matter. 

     Claim 19 is allowed for the reason claim 19  was previously indicated as containing  allowable subject matter and has been rewritten to include the limitation of base claim 11. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664